Name: Council Decision 2013/186/CFSP of 22Ã April 2013 amending Decision 2012/739/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: technology and technical regulations;  international affairs;  Asia and Oceania;  oil industry;  international trade
 Date Published: 2013-04-23

 23.4.2013 EN Official Journal of the European Union L 111/101 COUNCIL DECISION 2013/186/CFSP of 22 April 2013 amending Decision 2012/739/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 November 2012, the Council adopted Decision 2012/739/CFSP concerning restrictive measures against Syria (1). (2) On 18 February 2013, the Council stated that the sanctions regime against Syria should be assessed and reviewed in order to support and help the opposition. (3) The Council considers it necessary to introduce derogations under certain restrictive measures with a view to helping the Syrian civilian population, in particular to meeting humanitarian concerns, restoring normal life, upholding basic services, reconstruction, and restoring normal economic activity or other civilian purposes. The Council considers that the Syrian National Coalition for Opposition and Revolutionary Forces which the EU accepts as legitimate representatives of the Syrian people should be consulted in the derogation process. (4) In this context, the Council has decided to amend the measures concerning the oil import ban, the export ban on key equipment and technology for key sectors of the oil and natural gas industry in Syria and the investment ban on the Syrian oil industry. (5) Further action by the Union is needed in order to implement certain measures. (6) Decision 2012/739/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2012/739/CFSP is hereby amended as follows: (1) The following Articles are added: "Article 6a With a view to helping the Syrian civilian population, in particular to meeting humanitarian concerns, restoring normal life, upholding basic services, reconstruction, and restoring normal economic activity or other civilian purposes and by way of derogation from Article 6(1) and (2), the competent authorities of a Member State may authorise the purchase, import or transport from Syria of crude oil and petroleum products and the provision of related financing or financial assistance, including financial derivatives, as well as insurance and reinsurance, provided that the following conditions are met: (a) the Syrian National Coalition for Opposition and Revolutionary Forces has been consulted in advance by the Member State concerned; (b) the activities concerned are not directly or indirectly for the benefit of a person or entity referred to in Article 25(1); and (c) the activities concerned do not breach any of the prohibitions laid down in this Decision. The relevant Member State shall inform the other Member States of any authorisation granted under this Article." "Article 9a With a view to helping the Syrian civilian population, in particular to meeting humanitarian concerns, restoring normal life, upholding basic services, reconstruction, and restoring normal economic activity or other civilian purposes and by way of derogation from Article 8(1) and (2), the competent authorities of a Member State may authorise the sale, supply or transfer of key equipment and technology for the key sectors of the oil and natural gas industry in Syria referred to in Article 8(1), or to Syrian or Syrian-owned enterprises engaged in those sectors outside Syria and the provision of related technical assistance or training and other services, as well as financing or financial assistance, provided that the following conditions are met: (a) the Syrian National Coalition for Opposition and Revolutionary Forces has been consulted in advance by the Member State concerned; (b) the activities concerned are not directly or indirectly for the benefit of a person or entity referred to in Article 25(1); and (c) the activities concerned do not breach any of the prohibitions laid down in this Decision. The relevant Member State shall inform the other Member States of any authorisation granted under this Article." "Article 14a With a view to helping the Syrian civilian population, in particular to meeting humanitarian concerns, restoring normal life, upholding basic services, reconstruction, and restoring normal economic activity or other civilian purposes and by way of derogation from points (a), (c) and (e) of Article 13, the competent authorities of a Member State may authorise the granting of any financial loan or credit to or the acquisition or extension of a participation in enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining, or Syrian or Syrian-owned enterprises engaged in those sectors outside Syria, or the creation of any joint venture with enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining and with any subsidiary or affiliate under their control, provided that the following conditions are met: (a) the Syrian National Coalition for Opposition and Revolutionary Forces has been consulted in advance by the Member State concerned; (b) the activities concerned are not directly or indirectly for the benefit of a person or entity referred to in Article 25(1); and (c) the activities concerned do not breach any of the prohibitions laid down in this Decision. The relevant Member State shall inform the other Member States of any authorisation granted under this Article.". (2) Article 31 is replaced by the following: "Article 31 1. This Decision shall apply until 1 June 2013. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. 2. The derogations provided for in Articles 6a, 9a and 14a shall be reviewed before the expiry of this Decision, taking into account their contribution to helping the Syrian civilian population.". Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 22 April 2013. For the Council The President C. ASHTON (1) OJ L 330, 30.11.2012, p. 21.